Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 20, 2016

                                    No. 04-16-00226-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                    Lauro Eduardo RUIZ,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4068
                       Honorable Andrew Carruthers, Judge Presiding

                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to June 21, 2016.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court